

AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made and entered into as of May 31, 2007
(the “Effective Date”), by and among NATURAL NUTRITION, INC., a Nevada
corporation (the “Company”), Cornell Capital Partners, L.P., a Cayman Island
exempt limited partnership (“Cornell”) and Timothy J. Connolly, an individual,
on behalf of Corporate Strategies, Inc., a Texas corporation (“Mr. Connolly”).


RECITALS:


WHEREAS, on April 23, 2007, the Company and Cornell entered into that certain
Letter of Intent (the “LOI”) pursuant to which the Company and Cornell shall,
contemporaneously with the execution of this Agreement, enter into a securities
purchase agreement (the “SPA”) with Cornell pursuant to which the Company will
sell to Cornell a secured convertible note the proceeds of which shall be used
to purchase the senior debt position in Interactive Nutrition International,
Inc., a company organized under the laws of Canada and a wholly-owned subsidiary
of the Company (“INII”) and for other general corporate purposes; and


WHEREAS, the LOI contemplated that in connection with the SPA, the Company would
enter into a management agreement with Turnaround Partners, Inc., an affiliate
of the Company (“Turnaround Partners”), whereby Turnaround Partners would be
entitled to receive an incentive fee equal to twenty percent (20%) of the net
proceeds of the sale or other disposition of INII; and


WHEREAS, the parties hereto desire to enter into this Agreement to acknowledge
and agree that, in lieu of the Company entering into a management agreement with
Turnaround Partners, the Company shall grant to Mr. Connolly, on behalf
of Corporate Strategies, Inc., and Mr. Connolly shall accept from the Company,
on behalf of Corporate Strategies, Inc., for services previously rendered to the
Company, a fee equal to ten percent (10%) of the common stock of INII (the
“Grant”) on the terms set forth herein below; and


WHEREAS, Cornell desires to consent to the Grant on the terms set forth herein
below.

AGREEMENT:



NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:


1. INII Stock. The parties hereto hereby agree that, in lieu of the Company
entering into a management agreement with Turnaround Partners in accordance with
the terms of the LOI, the Company hereby grants to Mr. Connolly, on behalf
of Corporate Strategies, Inc., and Mr. Connolly hereby accepts from the Company,
on behalf of Corporate Strategies, Inc., shares representing ten percent (10%)
of the common stock of INII (the “INII Stock”) outstanding as of the date of
this Agreement. The Grant shall vest and the INII Stock be deemed fully earned
as of the date of this Agreement. As a condition to this grant, Mr. Connolly
shall enter into (i) a lock-up agreement with Cornell in a form acceptable to
Cornell; and (ii) a securities pledge agreement with Cornell pledging such
shares as collateral for all indebtedness of the Company to Cornell, each such
agreement to be in a form acceptable to Cornell.


1

--------------------------------------------------------------------------------


2. Cornell Consent. Subject to the execution of the agreements referred to in
Section 1, Cornell hereby consents to the Grant in lieu of the Company entering
into a management agreement with Turnaround Partners as contemplated in the LOI.
This Consent is a one-time consent and Cornell may enforce this provision
against the Company and its assigns for any and all future agreements or other
instruments to which the Company and its assigns are a party.


3. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, and their respective legal representatives,
heirs, successors and permitted assigns.


4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.


5. Entire Agreement; Amendments. This Agreement and the other agreements
referred to herein constitute the entire agreement and understanding between the
parties hereto relating to the subject matter of this Agreement and supersedes
any prior agreement and understanding relating to the subject matter of this
Agreement. This Agreement may be modified or amended only by a written
instrument executed by the parties hereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.



 
NATURAL NUTRITION, INC.,
 
By: /s/ W. Chris Mathers   
Name:  W. Chris Mathers
Title: Chief Financial Officer  


TIMOTHY J. CONNOLLY, an individual
 
By: /s/ Timothy J. Connolly  
Name: Timothy J. Connolly        


CORNELL CAPITAL PARTNERS, L.P.


By: Yorkville Advisors, L.P.,
Its: Investment Manager
 
By:       /s/ Troy Rillo                                                  
    Troy Rillo
    Senior Managing Director





3

--------------------------------------------------------------------------------



SECURITIES PLEDGE AGREEMENT
 
This SECURITIES PLEDGE AGREEMENT (this “Agreement”) is made this 31st day of
May, 2007 by and between Timothy J. Connolly, an individual, on behalf of
Corporate Strategies, Inc., a Texas corporation (the “Pledgor”) and Cornell
Capital Partners, L.P., a limited partnership with its principal place of
business at 101 Hudson Street, Ste. 3700, Jersey City, N.J. 07302 (“Cornell”).
 
Recitals:
 
WHEREAS, Cornell desires to purchase from Natural Nutrition, Inc., a Nevada
corporation (the “Company”), a secured convertible note (the “Note”), of even
date herewith, in the original aggregate principal amount of U.S. $9,292,894
pursuant to that certain Securities Purchase Agreement, of even date herewith;
and


WHEREAS, to secure the payment and performance when due of all principal,
interest and other amounts under the Note (collectively, the “Obligations”) and
in connection with that certain Amended and Restated Security Agreement, of even
date herewith, executed by the Company in favor of Cornell (the “Amended and
Restated Security Agreement”), Pledgor hereby agrees to pledge to Cornell all
right, title and interest in the INII Stock (as defined below); and


WHEREAS, in lieu of the Company entering into a management agreement with
Turnaround Partners, Inc. (“Turnaround Partners”), an affiliate of the Company,
in accordance with the terms of that certain Letter of Intent, dated as of
April 23, 2007, by and between the Company and Cornell (the “LOI”), the Company
has granted to Pledgor shares of its common stock (the “INII Stock”)
representing ten percent (10%) of the common stock of Interactive Nutrition
International, Inc. (“INII”), a company organized under the laws of Canada and a
wholly-owned subsidiary of the Company, outstanding as of the date of this
Agreement (the “Collateral”); and


WHEREAS, as a condition to such grant, Pledgor has agreed to enter into this
Agreement.


Agreement:

 
NOW, THEREFORE, Pledgor and Cornell agree as follows:
 
1.  Pledge of Securities.
 
(a)  Pledgor hereby pledges, assigns and delivers to Cornell and grants to
Cornell a security interest in the INII Stock, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing
(all hereinafter called the “Pledged Collateral”), as additional security for
the prompt performance of all of the Obligations, as such term is defined in the
Amended and Restated Security Agreement (the “Secured Indebtedness”), including,
without limitation, Pledgor’s obligations hereunder.
 
1

--------------------------------------------------------------------------------


(b)  The term “Pledged Collateral” shall also include any securities,
instruments or distributions of any kind issuable, issued or received by Pledgor
upon conversion of, in respect of, or in exchange for any other Pledged
Collateral, including but not limited to, those arising from a stock dividend,
stock split, reclassification, reorganization, merger, consolidation, sale of
assets or other exchange of securities or any dividends or other distributions
of any kind upon or with respect to the Pledged Collateral.
 
(c)  The certificate or certificates for the securities included in the Pledged
Collateral, accompanied by instruments of assignment duly executed in blank by
Pledgor, have been, or will be immediately upon the subsequent receipt thereof
by Pledgor, delivered by Pledgor to Cornell. Pledgor shall cause the books of
each such entity to reflect the pledge of the Securities. Upon the occurrence of
an Event of Default hereunder, Cornell may effect the transfer of any securities
included in the Pledged Collateral into the name of Cornell and cause new
certificates representing such securities to be issued in the name of Cornell.
Pledgor will at all times execute and deliver such documents, and take or cause
to be taken such actions, as Cornell may reasonably request to perfect or
continue the perfection of Cornell’s security interest in the Pledged
Collateral, including filing any UCC-1 or other financing statements.
 
2.  Representations, Warranties and Covenants. Pledgor represents and warrants
to and covenants with Cornell that:
 
(a)  The Pledged Collateral is owned by Pledgor free and clear of any security
interests, liens or encumbrances;
 
(b)  Pledgor has full power and authority to create a first lien on the Pledged
Collateral in favor of Cornell and no disability or contractual obligation
exists which would prohibit Pledgor from pledging the Pledged Collateral
pursuant to this Agreement, and Pledgor will not assign, create or permit to
exist any other claim to, lien or encumbrance upon (or vote or take any action
in favor of), or security interest in any of the Pledged Collateral or any of
the assets underlying the Pledged Collateral;
 
(c)  There are no subscriptions, warrants or other options exercisable with
respect to the Securities;
 
(d)  The Securities have been duly authorized and validly issued, and are fully
paid and non-assessable; and
 
(e)  The Pledged Collateral is not the subject of any present or threatened
suit, action, arbitration, administrative or other proceeding, and Pledgor knows
of no reasonable grounds for the institution of any such proceedings.
 
2

--------------------------------------------------------------------------------


 
All the above representations and warranties shall survive the making of this
Agreement.
 
3.  Voting Prior to Demand. Unless an Event of Default (as defined below) shall
have occurred and be continuing, Pledgor shall be entitled to exercise any
voting rights with respect to the Pledged Collateral and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights of Pledgor to vote
and give consents, waiver and ratifications shall upon notice to Pledgor cease
in case such an Event of Default hereunder shall occur and be continuing.
 
4.  Events of Default. Each of the following shall constitute an event of
default (“Event of Default”) hereunder:
 
(a)  The occurrence and continuance of an event of default under the Note or
under any other indebtedness of the Company to Cornell;
 
(b)  A material breach of any provision of the Amended and Restated Security
Agreement by the Company or the failure by the Company to observe or perform any
provisions of the Amended and Restated Security Agreement; or
 
(c)  A material breach of any provision of this Agreement by Pledgor or the
failure by Pledgor to observe or perform any of the provisions of this
Agreement.
 
5.  Cornell’s Remedies Upon Default.
 
(a)  Upon the occurrence and during the continuance of an Event of Default,
Cornell shall have the right to exercise all such rights as a secured party
under the Uniform Commercial Code of the State of New Jersey as it, in its sole
judgment, shall deem necessary or appropriate, including the right to sell all
or any part of the Pledged Collateral at one or more public or private sales
upon five (5) days’ written notice to Pledgor, and any such sale or sales may be
made for cash, upon credit, or for future delivery, and in connection therewith,
Cornell may grant options, provided that any such terms or options shall, in the
best judgment of Cornell, be extended only in order to obtain the best possible
price.
 
(b)  Pledgor recognizes that Cornell may be unable to effect a public sale of
all or a part of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (“Act”), so that Cornell may
be compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Pledged Collateral for their own account, for investment and without a view to
the distribution or resale thereof. Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Pledged Collateral were sold at public sales, and agrees that Cornell has no
obligation to delay the sale of any of the Pledged Collateral for the period of
time necessary (even if Cornell would agree), to register such securities for
sale under the Act. Pledgor agrees that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.
 
3

--------------------------------------------------------------------------------


(c)  After the sale of any of the Pledged Collateral, Cornell may deduct all
reasonable legal and other expenses and attorney’s fees for preserving,
collecting, selling and delivering the Pledged Collateral and for enforcing its
rights with respect to the Secured Indebtedness, and shall apply the residue of
the proceeds to the Secured Indebtedness in such manner as Cornell in its
reasonable discretion shall determine, and shall pay the balance, if any to
Pledgor.
 
6.  Amendment of Note. Pledgor authorizes Cornell, without notice or demand and
without affecting its liability hereunder, from time to time to (a) renew,
extend, or otherwise change the terms of the Note, or any part thereof; (b) take
and hold security for the payment of the Note, and exchange, enforce, waive and
release any such security; and (c) apply such security and direct the order or
manner of sale thereof as Cornell in its sole discretion may determine.
 
7.  Indemnification. Pledgor agrees to defend, indemnify and hold harmless
Cornell and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement and (b) all
losses or expenses in any way suffered, incurred, or paid by Cornell as a result
of or in any way arising out of, following, or consequential to transactions
between Cornell and Pledgor, under this Agreement (including without limitation
attorneys’ fees and expenses), except for obligations, demands, claims,
liabilities, losses and Cornell expenses caused by Cornell’s gross negligence or
willful misconduct.
 
8.  Withholding. In the event any payments are received by Cornell from Pledgor
hereunder such payments will be made subject to applicable withholding for any
taxes, levies, fees, deductions, withholding, restrictions or conditions of any
nature whatsoever. Specifically, if at any time any governmental authority,
applicable law, regulation or international agreement requires Pledgor to make
any such withholding or deduction from any such payment or other sum payment
hereunder to Cornell, Pledgor hereby covenants and agrees that the amount due
from Pledgor with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Cornell receives a net sum equal to the sum
which it would have received had no withholding or deduction been required and
Pledgor shall pay the full amount withheld or deducted to the relevant
governmental authority. Pledgor will, upon request, furnish Cornell with proof
satisfactory to Cornell indicating that Pledgor has made such withholding
payment provided, however, that Pledgor need not make any withholding payment if
the amount or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Pledgor. The agreements and obligations of Pledgor contained
in this Section shall survive the termination of this Agreement.
 
9.  Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by certified mail, postage
prepaid, return receipt requested, or by prepaid telefacsimile to Pledgor or to
Cornell, as the case may be, at its addresses set forth below. Such notice shall
be deemed effective three (3) business days after deposit if sent by first class
mail, upon actual receipt if personally delivered or sent by certified mail, or
upon confirmed transmission if sent via telefacsimile.
 
4

--------------------------------------------------------------------------------


        If to Pledgor
Timothy J. Connolly
 
109 North Post Oak Lane, Suite 422
 
Houston, TX
 
FAX: (713) 586-6678
   
        If to Cornell
Cornell Capital Partners, L.P.
 
101 Hudson Street, Ste. 3700
 
Jersey City, N.J. 07302
 
Attn: Troy Rillo
 
FAX: (201) 985-8266

 

        with copies to:  Sonnenschein Nath & Rosenthal LLP  
101 JFK Parkway
 
Short Hills, N.J. 07078
 
Attn: John L. Cleary, Esq.
 
FAX.: (973) 912-7199

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
10.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
 
The laws of the State of New Jersey shall apply to this Agreement. PLEDGOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW JERSEY IN ANY ACTION, SUIT, OR PROCEEDING OF
ANY KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS AGREEMENT.
 
PLEDGOR AND CORNELL EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, OR THE
NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.
 
5

--------------------------------------------------------------------------------


11.  This Agreement may not be amended or modified except by a written
instrument signed by Cornell and Pledgor.
 
12.  This Agreement and the agreements and instruments executed in connection
therewith constitute the entire agreement between Cornell and Pledgor with
respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written.
 
13.  This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one and the same document.
 
14.  
 
[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------


 
EXECUTED as a sealed instrument this 31st day of May, 2007, under the laws of
the State of New Jersey.
 

 
PLEDGOR:
 
TIMOTHY J. CONNOLLY
 
On behalf of CORPORATE STRATEGIES, INC.
 
By: /s/ Timothy J. Connolly __________
    Timothy J. Connolly
 
CORNELL:
 
CORNELL CAPITAL PARTNERS, L.P.


By: Yorkville Advisors, L.P.,
       Its Investment Manager
 
By:           /s/ Troy Rillo                                    
      Troy Rillo,
       Senior Managing Director

 
7

--------------------------------------------------------------------------------




 
LOCK UP AGREEMENT
 
The undersigned, Timothy J. Connolly, an individual (“Mr. Connolly”), hereby
agrees that for a period commencing on the date hereof and expiring on the
closing of a Sale of INII (as defined below) (the “Lock-up Period”), it will
not, directly or indirectly, without the prior written consent of Cornell
Capital Partners, L.P. (“Cornell”), issue, offer, agree or offer to sell, sell,
grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, distribute or otherwise encumber or dispose of the Incentive Shares
(as defined below), including any securities received in respect of or exchange
for the Incentive Shares, or any beneficial interest therein (collectively, the
“Securities”).
 
For purposes hereof:
 
“Company” means Natural Nutrition, Inc., a Nevada corporation.
 
“INII” means Interactive Nutrition International, Inc., a company organized
under the laws of Canada and a wholly-owned subsidiary of the Company.
 
“Incentive Shares” are the shares of common stock representing ten percent (10%)
of the outstanding common stock of INII granted to Mr. Connolly pursuant to that
certain Agreement, of even date herewith, by and among the Company, Mr. Connolly
and Cornell.
 
“Sale of INII” means the merger of INII into any other company that is
unaffiliated with Company (but excluding any merger in which the stockholders of
INII immediately prior to such transaction own, after giving effect to such
transaction, a majority of the voting capital stock of the surviving entity), or
the sale of the properties and assets of INII as, or substantially as, an
entirety to any other company that is unaffiliated with Company or the sale of
controlling interest in the stock of INII by Company to a company that is
unaffiliated with Company.
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of (i) legends on certificates representing the
Company’s securities and/or (ii) stop-transfer orders with the transfer agent of
the Company’s securities with respect to any of the Securities registered in the
name of the undersigned or beneficially owned by the undersigned, and the
undersigned hereby confirms the undersigned’s ownership of the Company. The
undersigned acknowledges that Mr. Connolly has received adequate consideration
for entering into this Agreement by virtue of its receipt of the Incentive
Shares.
 
The undersigned acknowledges that Cornell is entering into that certain
Securities Purchase Agreement of even date herewith and consummating the
transaction contemplated thereby in reliance upon the undersigned entering into
this Agreement.
 
This agreement cannot be amended without the express written consent of Cornell.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lock Up Agreement has been duly executed as of May 31,
2007



 
TIMOTHY J. CONNOLLY, an individual
 
By: /s/ Timothy J. Connolly
Name: Timothy J. Connolly


Address: 109 North Post Oak Lane, Suite 422
City, State, Zip Code: Houston, Texas 77024
 
____________________________
Print Social Security Number (if applicable)
or Taxpayer I.D. Number (if applicable)



Signature Page to Connolly Lock Up Agreement

--------------------------------------------------------------------------------

